Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-135055) and Form S-8 (Nos.333-62799, 333-62871, 333-98379 and 333-127018) of Berry Petroleum Company of our report datedFebruary 26, 2008 relating to the financial statements andthe effectiveness of internal control over financial reporting, which appears in this Form 10-K. PricewaterhouseCoopers LLP Los Angeles, California February
